Citation Nr: 1544179	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the Veteran's claim for bilateral hearing loss.  Service connection was granted for left ear hearing loss in a June 2015 rating decision.  

This case was previously remanded by the Board, in August 2014, for further development as to the Veteran's claim for hearing loss.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's right ear hearing loss is related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for right ear hearing loss, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.    

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition for which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Establishing service connection generally requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Veteran's October 1965 service enlistment examination report noted, on audiological evaluation, normal right ear hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards in this opinion have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

A May 1966 report of medical examination, which was conducted to determine whether the Veteran qualified for air traffic control duty, noted, on audiological evaluation, normal right ear hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000 
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5) 

Finally, the Veteran's discharge examination, conducted in December 1969, noted, on audiological evaluation, normal right ear hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000 
RIGHT
15
15
10
10
10 

The Veteran underwent a VA audiology examination in May 2010, which noted, on audiological evaluation, right ear pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000 
RIGHT
15
15
25
35
35

Speech recognition ability utilizing the Maryland CNC word list was 92 percent in the right ear.  The VA examiner diagnosed the Veteran with normal-to-mild sensorineural hearing loss in the right ear.  During the examination, the Veteran denied any occupational or recreational noise exposure.  However, the examiner stated that because the Veteran's military entrance and exit audiograms showed pure tone thresholds to be within normal limits for both ears, he could not attribute the hearing loss to the Veteran's military service, as doing so would be merely speculative.  

In August 2014, the Board found that the May 2010 VA examiner's opinion lacked probative value and remanded the claim to obtain another medical opinion.  

Thereafter, the Veteran submitted a private medical opinion from Connect Hearing.  The audiologist at Connect Hearing concluded that, given the Veteran's history, "it is likely that [his] documented hearing loss and complaint of tinnitus are related to his history of acoustic trauma while on active duty with the U. S. Air Force."  In particular, the audiologist noted the "presence of a bilateral noise notch at 2-4 kHz suggests hearing loss that was caused by excessive noise exposure," which the Veteran denied experiencing at any time other than during his active military service.  Thus, the audiologist concluded that the Veteran's "audiological evaluation presents with all the tell-tale signs of hearing loss as a result of excessive noise trauma."   

The Veteran was afforded another VA audiology examination in June 2015.  On the authorized audiological evaluation, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000 
RIGHT
20
25
35
45
45

Speech recognition ability utilizing the Maryland CNC word list was 96 percent.  The VA examiner diagnosed the Veteran with sensorineural hearing loss, including in the right ear.  Thus, based on the results of the May 2010 and June 2015 VA audiology examinations, the Veteran meets the requirement of a current right ear hearing loss disability for purposes of entitlement to VA benefits.  38 C.F.R. § 3.385.  

The Veteran submitted lay evidence that supports the incurrence of an in-service injury for the purpose of service connection.  In a June 2009 statement, the Veteran reported that as a Navigation Bombardier Trainer for B-52 bombers, he worked in a room "full of noises and high frequenc[y] machinery."  In addition, the Veteran was "exposed to loud aircraft noises with no ear protection" because his barracks was close to a runway.  In a September 2009 statement, the Veteran reported having an appointment with an emergency medical technician physician in 1971 for a hearing check-up, at which time he exhibited "some hearing loss at certain frequencies."  In the same statement, the Veteran reported that an audiometric hearing test conducted in 1973 indicated "hearing loss at certain frequencies."  

The Veteran's wife, to whom he has been married since August 1968, submitted a written statement in support of the Veteran's claim in July 2009.  According to his wife, the Veteran worked, without ear protection, in a "T-10 navigation simulation trainer unit which consisted of very large high frequency noise analog computers."  The Veteran "also worked and was housed near the flight line where he was . . . without ear protection from high noise jet engines."  His wife stated that the Veteran developed hearing loss during service.  

A June 2009 written statement from the Veteran's older sister further corroborates his exposure to noise during service and his subsequent hearing loss.  She wrote that the Veteran was "subjected to jet engine noise" while stationed at air bases.  In addition, she stated that the Veteran suffers from hearing loss.  

The Board finds that the lay statements of record regarding the Veteran's military noise exposure and observable symptoms are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board has no reason to question the credibility of the Veteran's contentions regarding his exposure to loud jet engines and high frequency noise computers.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Veteran's assertions regarding noise exposure have been consistent throughout the pendency of this claim and are corroborated by the statements from his wife and sister.  The described noise exposure also corresponds with the Veteran's military occupational specialty, which is listed in his service personnel records as "NAV/Bomb Trainer Specialist."  The lay evidence of record thus establishes that the Veteran, through his exposure to noise during active duty, incurred an in-service injury.  

Finally, the Board finds the evidence in relative equipoise as to the existence of a causal relationship between the Veteran's right ear hearing loss and his noise exposure during service.  

The June 2015 VA examiner concluded that the Veteran's right ear hearing loss was less likely than not caused by his military service.  The examiner noted that the Veteran's audiograms from October 1965, May 1966, and December 1969, all showed normal hearing for both ears, with the only significant shift for the worse in the left ear at 4000 Hz.  The examiner stated that the Veteran's records do not reflect complaints of hearing loss during active service, at separation, or one year after separation, and thus cannot be related to his military service.  The examiner also wrote, "[t]here is no evidence of verifiable noise injury."  For these reasons, the examiner determined that the Veteran's right ear hearing loss was not caused by his military service.  

A VA examination is inadequate when the examiner ignores the veteran's lay statements of an in-service injury or event unless the Board expressly finds that no such injury or event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).  Here, the examiner failed to consider the lay evidence in support of the Veteran's claim, specifically, that the Veteran was exposed to noise during his military service and experienced hearing loss while in service and within one year of completing his service.  For this reason, the June 2015 VA examination is inadequate.  

Moreover, the medical opinion of the audiologist at Connect Hearing explicitly relates the Veteran's current hearing loss to noise exposure during military service.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that his right ear hearing loss is related to in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's right ear hearing loss.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


